Citation Nr: 0920496	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-15 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals, right 
shoulder injury.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel

INTRODUCTION

The Veteran had verified active service from January 1977 to 
January 1980.  He also had additional service in the New 
Jersey National Guard. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which, in part, denied service 
connection for PTSD and residuals of a right shoulder injury.

The Veteran appeared before a Decision Review Officer at a 
hearing at the RO in September 2008.  The hearing transcript 
is associated with the claims file.

The issue of entitlement to service connection for residuals 
of a right shoulder injury is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

While the Veteran has been diagnosed with PTSD, there is no 
objective evidence verifying that he engaged in combat with 
the enemy, there are no service records or other credible 
evidence that corroborates the occurrence of any alleged in-
service stressor(s), and no further development in this 
regard is warranted.





CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1131; 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a May 2008 post-rating letter provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate his claim for service connection.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  The letter 
also notified the Veteran that he could send VA information 
that pertains to his claim.  The letter also provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

After issuance of the May 2008 letter, and opportunity for 
the Veteran to respond, the April 2009 supplemental statement 
of the case (SSOC) reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the aforementioned notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records and medical records from the VA Medical 
Center (VAMC) in Philadelphia; Pennsylvania.  Also of record 
and considered in connection with the current appeal are 
various written statements provided by the Veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the mattes on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 


II. Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110; 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The Veteran has been diagnosed with PTSD-as reflected, for 
example, in a May July 2008 VAMC treatment report.  That 
diagnosis notwithstanding, the Board finds that this claim 
must nonetheless fail because another essential criterion for 
establishing service connection for PTSD-credible evidence 
that the claimed stressor actually occurred---has not been 
met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2008); 
38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, the alleged stressor is not combat related, then 
a veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau, 9 Vet. App. at 
395.  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 
Vet. App. 283, 289-290 (1994). 

In an April 2006 stressor statement, the Veteran reported 
that while serving in the New Jersey National Guard in 1998, 
he was badly harassed.

At his RO hearing in September 2008, the Veteran testified 
that he endured continual harassment while on active duty 
during his weekend drills.  He stated that a fellow soldier 
that he was friends with committed suicide as a result of the 
hostile environment.

The Veteran's DD 214 reflects that his military occupational 
specialty (MOS) was a food service specialist.

The above-referenced MOS is not specifically indicative of 
combat service; and there is otherwise no objective evidence 
in this regard.  Moreover, the Veteran's service treatment 
records do not suggest any combat-related wounds or other 
incidents of treatment reflecting combat.  In short, there is 
no evidence of record to suggest the Veteran's participation 
in combat with the enemy during service.  As objective 
evidence does not establish that the Veteran engaged in 
actual "combat with the enemy", VA is unable to accept the 
occurrence of any claimed stressor(s) relating to 
participation in and exposure to combat on the basis of the 
Veteran's assertions alone; rather, there must be objective 
evidence verifying the occurrence of the claimed stressor(s).  
See 38 C.F.R. § 3.304(f).

Initially, the Board observes that some of the Veteran's 
alleged stressors-such as enduring harassment-are general 
in description and involve events that would not be contained 
in a unit history or operational report.  Anecdotal 
experiences of this type simply cannot be verified 
independently.  See Cohen, 10 Vet. App. at 134 ("Anecdotal 
incidents, although they may be true, are not researchable.  
In order to be researched, incidents must be reported and 
documented.").  

Here, the Veteran's only sressor that appears to potentially 
verifiable is the incident that he has described in which a 
fellow soldier he was friends with committed suicide.  As 
regards potentially verifiable in-service stressors, the 
Board notes that, 38 C.F.R. § 3.159(c)(2)(i) provides, "In 
the case of records requested to corroborate a claimed 
stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records."  VA's Adjudication 
Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, 14(d) (Sept. 29, 2006), states that, "at a 
minimum, the veteran must provide the following: a stressor 
that can be documented, the location where the incident took 
place, the approximate date (within a two-month period) of 
the incident, and the unit of assignment at the time the 
stressful event occurred." 

In view of the lay evidence, the RO requested verification of 
the Veteran's reported stressor regarding his friend's 
suicide.  In an October 2008 statement, the Veteran clarified 
that he did not witness his friend's suicide as the solider 
was not on active duty when he committed suicide.  Rather, 
the soldier was at his mother's house in 1995 when he shot 
himself.

The Board notes that a stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror.  
Cohen v. Brown, 10 Vet. App. 128 (1997). 

While the Veteran claimed he knew a soldier committed suicide 
as a result of harassment, there is no evidence that he was 
present for an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others.

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
Veteran has been diagnosed with PTSD.  However, the evidence 
of record does not reflect participation in combat with the 
enemy, and there is no evidence showing that the Veteran's 
current diagnosis of PTSD is based upon a corroborated 
stressor from service.  As such, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for PTSD, and the claim 
must be denied.  

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the Veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

As noted in the introduction section of this decision, the 
exact dates of the Veteran's period of active service are 
still in question. 

However, records show that the Veteran was ordered to attend 
active duty for training from June 17, 2003 to June 26, 2003.  
Service treatment records also show that the Veteran suffered 
a right shoulder injury on June 18, 2003.  The diagnosis was 
AC tendinitis and sub-scapular bursitis.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003). 

The threshold for triggering VA's duty to provide an 
examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

As discussed above there are competent diagnoses of current 
bursitis of the right shoulder and evidence that the Veteran 
injured his right shoulder while on active duty training.  

An examination is needed so that a medical professional can 
review the entire medical record, consider an accurate 
history, and provide an informed opinion as to whether the 
Veteran has a current right shoulder disability, and if so, 
whether the right shoulder disability is related to service.

Accordingly, the case is REMANDED for the following action:

1.  An additional attempt should be made 
to verify the Veteran's period of active 
service.  All attempts to verify the 
Veteran's period of active serve should 
be documented.

2.  The Veteran should be afforded a VA 
orthopedic examination in order to 
determine whether he has a right shoulder 
disability and if so, the etiology of 
this disability.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  

After completion of the examination and 
review of the record, the examiner should 
answer the following questions: 1) does 
the Veteran have a current right shoulder 
disability?  2) If the Veteran is found 
to have a current right shoulder 
disability, is it at least as likely as 
not (50 percent or greater probability) 
that the current right shoulder 
disability had its onset during the 
periods of active duty for training or is 
otherwise related to a disease or injury 
during those periods?

The examiner should provide a rationale 
for all opinions. 

3.  If after completion of the requested 
development the benefit sought has not 
been granted, the Veteran should be 
issued a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


